DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 12, 14, 24-28, 31 of U.S. Patent No. US 10357118 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are a broader version of patented claims, thus are met by the patented claims. Please see claim comparison chart below.

Instant claims 
U.S. Patent No. US 10357118 B2
1. A system comprising: a first product shelf having a first electronic label device positioned along a bottom of the first product shelf, the first electronic label device comprising one or more electronic displays; a first plurality of packages connected to the first electronic label device, wherein each of the first plurality of packages is configured to be stored on the first product shelf and wherein each of the first plurality of packages comprises a corresponding display; a second product shelf vertically adjacent to the first product shelf and a second electronic label device positioned along a bottom of the second product shelf, the second electronic label device comprising one or more electronic displays; and a second plurality of packages connected to the second electronic label device, wherein each of the second plurality of packages is stored on the second product shelf and comprises an embedded display, wherein front-most packages and forward facing surfaces of the front-most packages of the first plurality of packages and second plurality of packages are determined; and wherein the one or more electronic displays of the first product shelf, the one or more electronic displays of the second product shelf, and the forward facing surfaces of the front-most packages of the first plurality of packages and second plurality of packages form a continuous display.
2. The system of claim 1 wherein the first electronic label device receives a streaming video and apportions the streaming video between each of the one or more electronic displays and the corresponding display of each of the first and second plurality of packages.
3. The system of claim 1 wherein the first electronic label device is configured to transmit a user input received at a first electronic display of the first electronic label device to a first electronic display of a first package, of the first plurality of packages, and to a first electronic display of the second electronic label device, wherein the second electronic label device transmits the user input to a first electronic display of a first package, of the second plurality of packages
1. A system comprising: a product shelf having an electronic label device positioned along a bottom of the product shelf, the electronic label device comprising one or more electronic displays; and a plurality of packages connected to the electronic label device, wherein each of the plurality of packages is configured to be stored on the product shelf and wherein each of the plurality of packages comprises a corresponding display, wherein the one or more electronic displays and each display of the plurality of packages forms a continuous display, wherein the electronic label device receives a streaming video and apportions the streaming video between each of the one or more electronic displays and the corresponding display of each of the plurality of packages, wherein the electronic label device is configured to transmit a user input received at a first electronic display of the electronic label device to a first electronic display of a first package, of the plurality of packages, wherein the electronic label device is configured to receive data from the first electronic display in response to transmitting the user input to the first electronic display, and wherein the electronic label device is configured to output the data to the one or more electronic displays.


4. The system of claim 1 wherein each of the first and second plurality of packages encapsulates a product, the product comprising a display screen.
4. The system of claim 1 wherein each of the plurality of packages encapsulates a product, the product comprising a display screen.
5. The system of claim 4 wherein the first electronic label device sends an activation trigger to the display screen of the product.
2. The system of claim 1 wherein the electronic label device sends an activation trigger to one or more of the plurality of displays.
5. The system of claim 4 wherein the electronic label device sends an activation trigger to the display screen of the product of one or more of the plurality of packages.
6. The system of claim 1, wherein the first electronic label device sends an activation trigger upon a user interacting with one of the electronic displays.
6. The system of claim 5, wherein the electronic label device sends the activation trigger upon a user interacting with one of the electronic displays.
7. The system of claim 6, wherein the user interacts with a display screen of the one of the electronic displays.
7. The system of claim 6, wherein a user may interact with the display screen through the one of the electronic displays.
8. The system of claim 1 wherein the first electronic label device sends an activation trigger upon detecting a presence of a user through a proximity sensor.
3. The system of claim 2 wherein the electronic label device sends the activation trigger upon detecting a presence of a user through a proximity sensor.
9. The system of claim 1, wherein the first electronic label device outputs a streaming video to the continuous display upon detecting a presence of a user through a proximity sensor.
12. The system of claim 9, wherein the electronic label device outputs a streaming video to the continuous display upon detecting a presence of a user through a proximity sensor.

	
10. The system of claim 1 wherein the continuous display is configured to be altered to direct a user to one or more items stored on a computing device of the user.
14. The system of claim 1 wherein the one or more electronic displays and each display of the plurality of packages is configured to be altered to direct a user to one or more items stored on a computing device of the user.
11. A merchandise display system comprising: a plurality of shelves, each shelf comprising a shelf digital display positioned along an edge of a shelf of a retailer to form a plurality of shelf digital displays; a plurality of packages placed on the plurality of shelves, each package having a package digital display to form a plurality of package digital displays; wherein the plurality of shelf digital displays and the plurality of package digital displays are configured to form a continuous display, wherein the continuous display is configured to form a uniform display to display one of price, advertisements, or messaging, wherein the plurality of packages have multiple surfaces and each of the surfaces have a package digital display such that each of the plurality of packages can be placed on the shelf in any orientation to form part of the continuous display; and wherein a first shelf digital display, of the plurality of shelf digital displays, is configured to transmit a user input received at the first shelf digital display to a first package digital display of the plurality of package digital displays.
24. A merchandise display system comprising: a plurality of shelves, each shelf comprising a shelf digital display positioned along an edge of a shelf of a retailer to form a plurality of shelf digital displays; a plurality of packages placed on the plurality of shelves, each package having a package digital display to form a plurality of package digital displays; wherein the plurality of shelf digital displays and the plurality of package digital displays are configured to form a continuous display, wherein the continuous display is configured to form a uniform display to display one of price, advertisements, or messaging, wherein a first shelf digital display, of the plurality of shelf digital displays, is configured to transmit a user input received at the first shelf digital display to a first package digital display of the plurality of package digital displays, wherein the shelf digital display is configured to receive data from the first package digital display in response to transmitting the user input to the shelf digital display, and wherein the shelf digital display is configured 10 output the data on the shelf digital display.
12. The merchandise display system of claim 11 wherein the package digital displays comprise e-ink.
25. The merchandise display system of claim 24 wherein the package digital displays comprise e-ink.
13. The merchandise display system of claim 11 wherein power is sent over the air through the plurality of shelves to the plurality of shelf digital displays.
26. The merchandise display system of claim 24 wherein power is sent over the air through the plurality of shelves to the plurality of shelf digital displays.
14. The merchandise display system of claim 11 wherein the plurality of shelves are configured to interact with the plurality of packages.
27. The merchandise display system of claim 24 wherein the plurality of shelves are configured to interact with the plurality of packages.
15. The merchandise display system of claim 11 wherein the plurality of shelves define a front and a rear and wherein a group of front most packages are determined from the plurality of packages and wherein the group of front most packages are configured to form the continuous display.
28. The merchandise display system of claim 24 wherein the plurality of shelves define a front and a rear and wherein a group of front most packages are determined from the plurality of packages and wherein the front most packages are configured to form the continuous display.
16. The merchandise display system of claim 11 wherein one or more of the plurality of shelf digital displays are configured to be altered to direct a user to one or more items stored on a computing device of the user.
31. The merchandise display system of claim 24 wherein one or more of the plurality of shelf digital displays are configured to be altered to direct a user to one or more items stored on a computing device of the user.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites “wherein front-most packages and forward facing surfaces of the front-most packages of the first plurality of packages and second plurality of packages are determined”; however, it unclear how the “front-most packages and forward facing surfaces of the front-most packages of the first plurality of packages and second plurality of packages” are determined.  Therefore, this clam is deemed indefinite. Claims 2-10 are rejected the same because they depend upon claim 1. Claim 15 is rejected the same because it recites similar claim language.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Marx et al. (US 20120120327 A1 – cited IDS filed 11/23/2021) in view of Sweeney et al. (US 20030233288 A1).

Regarding claim 1, Marx discloses a system comprising: 
a first product shelf (fig. 1 shelf 36) having a first electronic label device (fig. 1 electronic display apparatus 12 includes an electronic display module 14, 40) positioned along a bottom of the first product shelf, the first electronic label device comprising one or more electronic displays ([0028] The electronic display apparatus 12 includes an electronic display module 14 which is mounted on a shelf edge 38 of a shelf 36. The display module includes the display screen 20 extending over the entire facing surface 22, end edge to end edge and top edge to bottom edge, of the display module 14. The display module utilizes an ultra-thin and flexible plastic substrate which includes LCD, LED, organic LED, active-matrix organic LED, plasma or other similar electronic display apparatus. The electronic display module 14 is configured to provide a full-color, full-motion video, electronic display of data provided by the controller 42.); 
a first plurality of packages connected to the first electronic label device (fig. 1 illustrates products 50 connected to the electronic display apparatus 12 including the electronic display module 14, 40. [0041] The controller 42 provides exact price of product 50 to at least one of the electronic display modules for display of such produce price information on the display screen of such electronic display module corresponding to the specific product shelf location 52.), wherein each of the first plurality of packages is configured to be stored on the first product shelf ([0030] The products 50 are displayed on the shelves 36 which are supported in structures generally referred to as gondolas 70.); and 
a second product shelf (fig. 1 another shelf 36) vertically adjacent to the first product shelf and a second electronic label device (fig. 1 electronic display apparatus 12 includes an electronic display module 14, 40) positioned along a bottom of the second product shelf, the second electronic label device comprising one or more electronic displays ([0028] The electronic display apparatus 12 includes an electronic display module 14 which is mounted on a shelf edge 38 of a shelf 36. The display module includes the display screen 20 extending over the entire facing surface 22, end edge to end edge and top edge to bottom edge, of the display module 14. The display module utilizes an ultra-thin and flexible plastic substrate which includes LCD, LED, organic LED, active-matrix organic LED, plasma or other similar electronic display apparatus. The electronic display module 14 is configured to provide a full-color, full-motion video, electronic display of data provided by the controller 42.); and 
a second plurality of packages connected to the second electronic label device (fig. 1 illustrates products 50 connected to the electronic display apparatus 12 including the electronic display module 14, 40. [0042] The controller 42 provides exact price of product 50 to at least one of the electronic display modules for display of such produce price information on the display screen of such electronic display module corresponding to the specific product shelf location 52.), wherein each of the second plurality of packages is stored on the second product shelf and comprises an embedded display ([0030] The products 50 are displayed on the shelves 36 which are supported in structures generally referred to as gondolas 70.), 
wherein the one or more electronic displays of the first product shelf and the one or more electronic displays of the second product shelf form a continuous display ([0041] It should also be understood that promotional messages and information or purchase motivation to the consumer can be displayed either as a static picture or a movie clip (video clip) as determined by the store owner. It should also be understood that the controller 42 can selectively provide a message to promote a single product 50 or group of related products along the entire length of combined electronic display modules mounted on a specific gondola 70. Multiple messages that alternate or rotate in context can be displayed for a given product 50, or specific shelf 36, or specific gondola 70. All of the electronic display modules mounted on the gondola on each shelf or only a single shelf but all of the display modules can be provided with the promotional material as determined by the store owner through the controller 42.).
However, Marx, does not expressly disclose wherein each of the first plurality of packages comprises a corresponding display; wherein front-most packages and forward facing surfaces of the front-most packages of the first plurality of packages and second plurality of packages are determined; and the forward facing surfaces of the front-most packages of the first plurality of packages and second plurality of packages form a continuous display; although, fig. 1 and [0030] teaches the products 50 are displayed on the shelves 36. [0041] teaches the controller 42 provides exact price of product 50 to at least one of the electronic display modules for display of such produce price information on the display screen of such electronic display module corresponding to the specific product shelf location 52.
Sweeney, from a similar field of endeavor, teaches wherein each of the first plurality of packages comprises a corresponding display; wherein front-most packages and forward facing surfaces of the front-most packages of the first plurality of packages and second plurality of packages are determined; and the forward facing surfaces of the front-most packages of the first plurality of packages and second plurality of packages form a continuous display ([0003], [0006], and [0022] teaches on-package electronic displays. The appearance of each package to be customized at the point of sale, and allows for the control of package functions prior to sale through a remotely controlled system. The remote control system can be designed to coordinate actions or messages across a group of packages placed on a shelf (i.e. “continuous display”). This arrangement would allow retailers to actually use the packages themselves for additional controlled advertising space in situations where there is limited frontage display. [0006] teaches a merchandising system according to one embodiment of the invention allows the appearance of each package to be customized at the point of sale, and allows for the control of package functions prior to sale through a remotely controlled system. The remote control system can be designed to coordinate actions or messages across a group of packages placed on a shelf. Electrodes on the shelf could be multiplexed together to control a mosaic of displays on multiple packages . This arrangement would allow retailers to actually use the packages themselves for additional controlled advertising space in situations where there is limited frontage display; therefore, [0003], [0006], and [0022] implicitly discloses determining front-most packages and forward facing surfaces of the front-most packages of the first plurality of packages and second plurality of packages. The shelf or other package support system provides power, data and/or other controlled signals (such as the system taught by Marx above) to the packages , preferably through a contactless coupling such as a capacitive coupling, and can power various on-box functions including but not limited to displays, sound generators, light emitters, smell emitters, sensors or mechanical motion actuators. Also see figs. 1-8.)
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to provide each of the first plurality of packages comprises a corresponding display, wherein front-most packages and forward facing surfaces of the front-most packages of the first plurality of packages and second plurality of packages are determined, and the forward facing surfaces of the front-most packages of the first plurality of packages and second plurality of packages form a continuous display as taught by Sweeney in the system taught by Marx in order to allow retailers to actually use the packages themselves for additional controlled advertising space (as suggested in [0006] of Sweeney).

Regarding claim 2, Marx in view of Sweeney discloses the system of claim 1 wherein the first electronic label device receives a streaming video and apportions the streaming video between each of the one or more electronic displays and the corresponding display of each of the first and second plurality of packages (Marx [0041] It should also be understood that promotional messages and information or purchase motivation to the consumer can be displayed either as a static picture or a movie clip (video clip) as determined by the store owner. It should also be understood that the controller 42 can selectively provide a message to promote a single product 50 or group of related products along the entire length of combined electronic display modules mounted on a specific gondola 70. Multiple messages that alternate or rotate in context can be displayed for a given product 50, or specific shelf 36, or specific gondola 70. All of the electronic display modules mounted on the gondola on each shelf or only a single shelf but all of the display modules can be provided with the promotional material as determined by the store owner through the controller 42. Sweeney [0003], [0006], and [0022] teaches on-package electronic displays. The appearance of each package to be customized at the point of sale, and allows for the control of package functions prior to sale through a remotely controlled system. The remote control system can be designed to coordinate actions or messages across a group of packages placed on a shelf (i.e. “continuous display”).).

Regarding claim 3, Marx in view of Sweeney discloses the system of claim 1 wherein the first electronic label device is configured to transmit a user input received at a first electronic display of the first electronic label device to a first electronic display of a first package, of the first plurality of packages, and to a first electronic display of the second electronic label device, wherein the second electronic label device transmits the user input to a first electronic display of a first package, of the second plurality of packages ([0003], [0006], and [0022] teaches on-package electronic displays. The appearance of each package to be customized at the point of sale, and allows for the control of package functions prior to sale through a remotely controlled system. The remote control system can be designed to coordinate actions or messages across a group of packages placed on a shelf (i.e. “continuous display”). This arrangement would allow retailers to actually use the packages themselves for additional controlled advertising space in situations where there is limited frontage display. [0006] teaches a merchandising system according to one embodiment of the invention allows the appearance of each package to be customized at the point of sale, and allows for the control of package functions prior to sale through a remotely controlled system. The remote control system can be designed to coordinate actions or messages across a group of packages placed on a shelf. Electrodes on the shelf could be multiplexed together to control a mosaic of displays on multiple packages . This arrangement would allow retailers to actually use the packages themselves for additional controlled advertising space in situations where there is limited frontage display; therefore, [0003], [0006], and [0022] implicitly discloses determining front-most packages and forward facing surfaces of the front-most packages of the first plurality of packages and second plurality of packages. The shelf or other package support system provides power, data and/or other controlled signals (such as the system taught by Marx above) to the packages , preferably through a contactless coupling such as a capacitive coupling, and can power various on-box functions including but not limited to displays, sound generators, light emitters, smell emitters, sensors or mechanical motion actuators. Also see figs. 1-8).

Regarding claim 4, Marx in view of Sweeney discloses the system of claim 1 wherein each of the first and second plurality of packages encapsulates a product, the product comprising a display screen (Marx fig. 1 and [0030]; Also Sweeney figs. 1-5 and [0022], and [0027] teaches display 50 can be formed on the package).

Regarding claim 5, Marx in view of Sweeney discloses the system of claim 4 wherein the first electronic label device sends an activation trigger to the display screen of the product ([0003], [0006], and [0022] teaches on-package electronic displays. The appearance of each package to be customized at the point of sale, and allows for the control of package functions prior to sale through a remotely controlled system. The remote control system can be designed to coordinate actions or messages across a group of packages placed on a shelf (i.e. “continuous display”). This arrangement would allow retailers to actually use the packages themselves for additional controlled advertising space in situations where there is limited frontage display. [0006] teaches a merchandising system according to one embodiment of the invention allows the appearance of each package to be customized at the point of sale, and allows for the control of package functions prior to sale through a remotely controlled system. The remote control system can be designed to coordinate actions or messages across a group of packages placed on a shelf. Electrodes on the shelf could be multiplexed together to control a mosaic of displays on multiple packages . This arrangement would allow retailers to actually use the packages themselves for additional controlled advertising space in situations where there is limited frontage display; therefore, [0003], [0006], and [0022] implicitly discloses determining front-most packages and forward facing surfaces of the front-most packages of the first plurality of packages and second plurality of packages. The shelf or other package support system provides power, data and/or other controlled signals (such as the system taught by Marx above) to the packages , preferably through a contactless coupling such as a capacitive coupling, and can power various on-box functions including but not limited to displays, sound generators, light emitters, smell emitters, sensors or mechanical motion actuators. Also see figs. 1-8).

Regarding claim 6, Marx in view of Sweeney discloses the system of claim 1, wherein the first electronic label device sends an activation trigger upon a user interacting with one of the electronic displays (Marx [0041] It should also be understood that promotional messages and information or purchase motivation to the consumer can be displayed either as a static picture or a movie clip (video clip) as determined by the store owner. It should also be understood that the controller 42 can selectively provide a message to promote a single product 50 or group of related products along the entire length of combined electronic display modules mounted on a specific gondola 70. Multiple messages that alternate or rotate in context can be displayed for a given product 50, or specific shelf 36, or specific gondola 70. All of the electronic display modules mounted on the gondola on each shelf or only a single shelf but all of the display modules can be provided with the promotional material as determined by the store owner through the controller 42. Sweeney [0003], [0006], and [0022] teaches on-package electronic displays. The appearance of each package to be customized at the point of sale, and allows for the control of package functions prior to sale through a remotely controlled system. The remote control system can be designed to coordinate actions or messages across a group of packages placed on a shelf (i.e. “continuous display”).).

Regarding claim 7, Marx in view of Sweeney discloses the system of claim 6, wherein the user interacts with a display screen of the one of the electronic displays (Marx [0048] It is also contemplated that the retail or store owner can attach an appropriately programmed interactive touch screen info-station to the electronic display system 10 and allow customers searching for items and products 50 to locate them anywhere in the store by both showing on which aisle the item is located and literally lighting up its location on the shelf edge 36 by appropriate data being communicated to the electronic display module. The display screen 20 provided the information to the consumer based on the search criteria inputted by the consumer at the appropriate info-station. [0049] Additional advantages of the electronic display system 10 include, but not limited to, providing more engagement with the consumer in the advertising and educational messages with full color and motion messages rather than the flat, one dimensional paper-based signage.).

Regarding claim 11, Marx discloses a merchandise display system comprising: 
a plurality of shelves (fig. 1 shelves 36), each shelf comprising a shelf digital display (fig. 1 apparatus 12 includes an electronic display module 14, 40) positioned along an edge of a shelf of a retailer to form a plurality of shelf digital displays ([0028] The electronic display apparatus 12 includes an electronic display module 14 which is mounted on a shelf edge 38 of a shelf 36. The display module includes the display screen 20 extending over the entire facing surface 22, end edge to end edge and top edge to bottom edge, of the display module 14. The display module utilizes an ultra-thin and flexible plastic substrate which includes LCD, LED, organic LED, active-matrix organic LED, plasma or other similar electronic display apparatus. The electronic display module 14 is configured to provide a full-color, full-motion video, electronic display of data provided by the controller 42.); 
a plurality of packages placed on the plurality of shelves (fig. 1 illustrates products 50 connected to the electronic display apparatus 12 including the electronic display module 14, 40. [0041] The controller 42 provides exact price of product 50 to at least one of the electronic display modules for display of such produce price information on the display screen of such electronic display module corresponding to the specific product shelf location 52.); 
wherein the plurality of shelf digital displays are configured to form a continuous display, wherein the continuous display is configured to form a uniform display to display one of price, advertisements, or messaging ([0041] It should also be understood that promotional messages and information or purchase motivation to the consumer can be displayed either as a static picture or a movie clip (video clip) as determined by the store owner. It should also be understood that the controller 42 can selectively provide a message to promote a single product 50 or group of related products along the entire length of combined electronic display modules mounted on a specific gondola 70. Multiple messages that alternate or rotate in context can be displayed for a given product 50, or specific shelf 36, or specific gondola 70. All of the electronic display modules mounted on the gondola on each shelf or only a single shelf but all of the display modules can be provided with the promotional material as determined by the store owner through the controller 42.), 
However, Marx, does not expressly disclose each package having a package digital display to form a plurality of package digital displays; the plurality of package digital displays are configured to form a continuous display; wherein the plurality of packages have multiple surfaces and each of the surfaces have a package digital display such that each of the plurality of packages can be placed on the shelf in any orientation to form part of the continuous display; and wherein a first shelf digital display, of the plurality of shelf digital displays, is configured to transmit a user input received at the first shelf digital display to a first package digital display of the plurality of package digital displays.
Sweeney, from a similar field of endeavor, teaches discloses each package having a package digital display to form a plurality of package digital displays; the plurality of package digital displays are configured to form a continuous display; wherein the plurality of packages have multiple surfaces and each of the surfaces have a package digital display such that each of the plurality of packages can be placed on the shelf in any orientation to form part of the continuous display; and wherein a first shelf digital display, of the plurality of shelf digital displays, is configured to transmit a user input received at the first shelf digital display to a first package digital display of the plurality of package digital displays ([0003], [0006], and [0022] teaches on-package electronic displays. The appearance of each package to be customized at the point of sale, and allows for the control of package functions prior to sale through a remotely controlled system. The remote control system can be designed to coordinate actions or messages across a group of packages placed on a shelf (i.e. “continuous display”). This arrangement would allow retailers to actually use the packages themselves for additional controlled advertising space in situations where there is limited frontage display. [0006] teaches a merchandising system according to one embodiment of the invention allows the appearance of each package to be customized at the point of sale, and allows for the control of package functions prior to sale through a remotely controlled system. The remote control system can be designed to coordinate actions or messages across a group of packages placed on a shelf. Electrodes on the shelf could be multiplexed together to control a mosaic of displays on multiple packages . This arrangement would allow retailers to actually use the packages themselves for additional controlled advertising space in situations where there is limited frontage display. The shelf or other package support system (i.e. “ first shelf digital display”) provides power, data and/or other controlled signals to the packages , preferably through a contactless coupling such as a capacitive coupling, and can power various on-box functions including but not limited to displays, sound generators, light emitters, smell emitters, sensors or mechanical motion actuators. Also see figs. 1-8.)
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to provide each package having a package digital display to form a plurality of package digital displays, the plurality of package digital displays are configured to form a continuous display, wherein the plurality of packages have multiple surfaces and each of the surfaces have a package digital display such that each of the plurality of packages can be placed on the shelf in any orientation to form part of the continuous display, and wherein a first shelf digital display, of the plurality of shelf digital displays, is configured to transmit a user input received at the first shelf digital display to a first package digital display of the plurality of package digital displays as taught by Sweeney in the system taught by Marx in order to allow retailers to actually use the packages themselves for additional controlled advertising space (as suggested in [0006] of Sweeney).

Regarding claim 12, Marx in view of Sweeney discloses the merchandise display system of claim 11 wherein the package digital displays comprise e-ink (Sweeney [0005] an electrophoretic display on the package.).

Regarding claim 13, Marx in view of Sweeney discloses the merchandise display system of claim 11 wherein power is sent over the air through the plurality of shelves to the plurality of shelf digital displays (Sweeney figs. 1- 7; [0024] and [0027] displayed is power by electrodes).

Regarding claim 14, Marx in view of Sweeney discloses the merchandise display system of claim 11 wherein the plurality of shelves are configured to interact with the plurality of packages (Marx fig.1 and [0030] The products 50 are displayed on the shelves 36. Also see Sweeney figs. 1-7 and [0006] Electrodes on the shelf could be used together to control displays on multiple packages).

Regarding claim 15, Marx in view of Sweeney discloses the merchandise display system of claim 11 wherein the plurality of shelves define a front and a rear and wherein a group of front most packages are determined from the plurality of packages and wherein the group of front most packages are configured to form the continuous display (Marx fig.1 and [0030] The products 50 are displayed on the shelves 36. Also see Sweeney figs. 1-7; [0003], [0006], and [0022] teaches on-package electronic displays. The appearance of each package to be customized at the point of sale, and allows for the control of package functions prior to sale through a remotely controlled system. The remote control system can be designed to coordinate actions or messages across a group of packages placed on a shelf (i.e. “continuous display”). This arrangement would allow retailers to actually use the packages themselves for additional controlled advertising space in situations where there is limited frontage display;  and [0006] Electrodes on the shelf could be used together to control displays on multiple packages.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Marx (US 20120120327 A1 ) in view of Sweeney et al. (US 20030233288 A1) as applied to claims above, further in view of Bauer et al. (US 7084769 B2 -cited in IDS filed on 11/23/2021).

Regarding claim 8, Marx in view of Sweeney disclose the system of claim 1, but does not expressly disclose wherein the first electronic label device sends an activation trigger upon detecting a presence of a user through a proximity sensor.
Bauer, from the field of retail systems, teaches an electronic label device sends an activation trigger upon detecting a presence of a user through a proximity sensor (col 22 ln 43-67 teaches one or more proximity sensors, for example, infrared sensors or capacitive sensors, may be located on the shelf to detect the presence of a shopper. Audible/visual signals or displays or can be activated when a shopper is sensed and for some time thereafter rather than being activated at all times in order to conserve power and component life). 
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to include proximity sensors as taught by Bauer in the system taught by Marx in view of Sweeney in order to conserve power and component life of the display (as suggested in col 22 ln 43-67).

Regarding claim 9, Marx in view of Sweeney disclose the system of claim 1, but does not expressly disclose system of claim 1, wherein the first electronic label device outputs a streaming video to the continuous display upon detecting a presence of a user through a proximity sensor.
Bauer, from the field of retail systems, teaches an electronic label device outputs a streaming video to the continuous display upon detecting a presence of a user through a proximity sensor (col 22 ln 43-67 teaches one or more proximity sensors, for example, infrared sensors or capacitive sensors, may be located on the shelf to detect the presence of a shopper. Audible/visual signals or displays or can be activated when a shopper is sensed and for some time thereafter rather than being activated at all times in order to conserve power and component life). 
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to include proximity sensors as taught by Bauer in the system taught by Marx in view of Sweeney in order to conserve power and component life of the display (as suggested in col 22 ln 43-67).

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Marx (US 20120120327 A1) in view of Sweeney et al. (US 20030233288 A1) as applied to claims above, further in view of Meyer (US 20140201042 A1).

Regarding claim 10, Marx in view of Sweeney discloses the system of claim 1 but does not expressly disclose wherein the continuous display is configured to be altered to direct a user to one or more items stored on a computing device of the user.
Meyer, from the field of retail systems, teaches a display is configured to be altered to direct a user to one or more items stored on a computing device of the user ([0049] teaches indicator lights are further used to assist customers during shopping. A customer creates a shopping list using a smartphone, tablet, or similar electronic device (i.e. user’s computing device). Upon entering a retail store, the shopping list is activated and communicates wirelessly with electronic shelf labels 10 or controller 28. As a customer proceeds down an aisle of the retail store, one or more indicator lights of an electronic shelf label 10 associated with a product on the shopping list will illuminate, flash, or otherwise indicate to the customer the location of the desired product).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to prove each display configured to be altered to direct a user to one or more items stored on the user's computing device as taught by Meyer in the system taught by Marx in view of Sweeney in order to indicate to the customer the location of the desired product (as suggested in [0049] of Meyer).

Regarding claim 16, Marx in view of Sweeney discloses the merchandise display system of claim 11, but does not expressly disclose wherein one or more of the plurality of shelf digital displays are configured to be altered to direct a user to one or more items stored on a computing device of the user.
Meyer, from the field of retail systems, teaches a display is configured to be altered to direct a user to one or more items stored on a computing device of the user ([0049] teaches indicator lights are further used to assist customers during shopping. A customer creates a shopping list using a smartphone, tablet, or similar electronic device (i.e. user’s computing device). Upon entering a retail store, the shopping list is activated and communicates wirelessly with electronic shelf labels 10 or controller 28. As a customer proceeds down an aisle of the retail store, one or more indicator lights of an electronic shelf label 10 associated with a product on the shopping list will illuminate, flash, or otherwise indicate to the customer the location of the desired product).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to provide each display configured to be altered to direct a user to one or more items stored on the user's computing device as taught by Meyer in the system taught by Marx in view of Sweeney in order to indicate to the customer the location of the desired product (as suggested in [0049] of Meyer).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684                                                                                                                                                                                                        

						/QUAN ZHEN WANG/                                                                        Supervisory Patent Examiner, Art Unit 2684